UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 99-50931
                           Summary Calender


                           RICHARD ARIZPE,

                        Plaintiff-Appellant,

                                  V.

  RODNEY SLATER, Secretary, U.S. Department of Transportation;
                FEDERAL AVIATION ADMINISTRATION,

                        Defendants-Appellees.


          Appeal from the United States District Court
               for the Western District of Texas
                        No. SA-98-CV-610

                             June 5, 2000
Before SMITH, BARKSDALE and PARKER, Circuit Judges.

PER CURIAM:1

     This case comes before us on appeal from the district

court’s grant of summary judgment for defendants on plaintiff’s

claims of racial discrimination.       Plaintiff complains that the

court erred in granting summary judgment on his disparate

treatment claim, and further erred in ruling that plaintiff had

failed to preserve his adverse impact claim for appeal from an

EEOC-ALJ hearing.    Both of these issues were fully addressed in



     1
        Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
the magistrate judge’s excellent report and recommendation to the

presiding district judge.   The magistrate’s detailed and

thoughtful consideration of the case was adopted in full by the

district court.   We agree with the magistrate’s conclusions as to

the merits of plaintiff’s Title VII claims in their entirety.

Accordingly, we AFFIRM the court’s entry of judgment for the

defendants.

     Plaintiff also challenges the impartiality of the magistrate

judge, asserting that she should have recused herself based on a

purported conflict of interest arising from her previous

employment.   Plaintiff contends that because the magistrate judge

was formerly employed by the United States Attorney’s Office, the

agency responsible for representing the defendant agency, she

could not hear this case impartially.   At no point in the course

of the litigation did plaintiff file a motion to recuse.

     The district court addressed plaintiff’s charge of

impartiality in his order accepting the magistrate’s

recommendation.   The court noted that the magistrate received her

appointment on June 8, 1998, a month prior to the initiation of

this lawsuit.   Furthermore, the magistrate’s government service

did not entail work outside of the criminal division of the

United States Attorney’s Office.   We agree with the district

court’s determination that plaintiff’s charge of impartiality is

“just plain silly.”

     For the reasons set forth above, we AFFIRM.

                                -2-